The opinion of the court was delivered by
Redfield, J.
This action is ejectment to recover possession of certain lauds in the town of Brighton. Both parties derive their respectivo titles from O. P. Chandler and John A. Poor, the plaintiff’s deeds having been executed at an earlier date. It is admitted that the southerly line of the land described in the plaintiff’s deeds as 350 feet from the center line of the railroad, would cut fifty feet from defendant’s lots numbered 1 and 2, on the north side. The court ruled that the plaintiff’s deeds, having no ambibiguity, but susceptible, on their face, of defining with accuracy the land conveyed, was not to be controlled by evidence aliunde, and that it was the province of the court, and not of the jury, to give construction to the deeds, and apply it to the land, the subject-matter of the conveyance. That such is the general rule of law and practice seems not to be denied in this case. But dc*84fendant insists that the plaintiff’s plan, recorded with the deeds, would indicate by its scale that the southern line was intended to be 300 feet from the center line of the railroad, instead of 350 feet, and that this, and other facts aliunde, should control the construction of the deed. The plan is not referred to in the deed for angles, lengths of lines, or distances, but rather as indicating the shape and form of the plot conveyed, for depot purposes. The deeds refer to certain letters on the plan as fixed points ; but those points on the ground are determined by distance from the center line of the railroad, giving feet and figures. No monument, fixed on the ground, is referred to, and none, so far as the case shows, ever existed. If a monument then existing had been referred to, and could now be found, it would dominate over all other evidence, and determine the boundaries of the grant, because that would be fixed and certain. In the absence of a fixed monument, the next most certain data by which a disputed point may be found, is distance from a fixed and certain object. The position of the center line of the railroad is conceded, and a point at right angles to such center line, at a certain station, and 350 feet distant therefrom, can be easily and accurately ascertained— it needs but the use of the chain to find it. And when data are given in. a deed by which lines and corners can with certainty be found, they must control.
II. The case shows that other parties had built houses on other parts of the lino claimed by defendant, 300 feet from the center line of the railroad, and had occupied and claimed title thereto for more than fifteen years, in all which plaintiff has acquiesced, and if plaintiff’s line, as now claimed, was extended, it would cut off fifty feet of the front of their lots and buildings.
The defendant insisted that this fact was conclusive upon the plaintiff that the whole line was only 300 feet from the center line of the railroad. The court ruled otherwise, but allowed the fact to be proved to the jury as a circumstance to be weighed in the case. As the defendant declined to go to the jury upon the weight of the circumstance, no question of law is reserved, except the alleged error that the court ruled that such fact, if established, would *85not conclude the plaintiff. We do not perceive upon what principle of law the plaintiff could be estopped from asserting, as against this defendant, the true boundary line of this land, by the fact that another party had trenched over the same line at another point, and occupied a portion of its land adversely for more than' fifteen years. There is no claim that plaintiff represented such to be the rime line, in faith of which defendant purchased lots numbered 1 and 2. Nor is any fact stated that would estop the plaintiff from asserting its right to the extent of its title as conveyed by its deeds; and it is the province of the court, and not of the jury, to construe and declare the legal interpretation of written instruments, especially those under seal. It was indeed a matter for the jury to locate the line, and the law declares that line to be 350 feet from a given and fixed point. Where that line is located there seems so little dispute that defendant declined to go to the jury-
III. The defendant insisted that the plaintiff shewed no title to the locus in quo, and that the court erred in directing a verdict for the plaintiff. Both parties derived their respective titles from a common source — Chandler and Poor; and the plaintiff’s being prior in time, is superior in right, and a valid title as against this defendant. The lino described in the verdict was conceded to be the true line, under the construction of the deeds that was given by the court, and there was no claim that the line indicated in the deeds had been changed by adverse occupation. There was, then, no controverted matter to be found by the jury, and the verdict was directed as a matter of law, from the legal force of the deeds.
IV. The deeds describe a plot of ground, and declare it to contain 20.55 acres, more or less. The lines claimed by plaintiff would inclose about twenty-four acres. It is claimed that quantity should control the construction of the deed. The quantity of land in a grant is often a matter of mere estimation ; and where the description is by metes and bounds, quantity must yield to that which is more fixed and certain, and that is certain *86that can be made certain. The compass varies by operation of time, and is swerved from its polarity by hidden agencies, which render it, in minute matters, vacillating and uncertain. Quantity alone gives neither shape nor form, and, applied to an irregular plot,- would be subject to vary in area according to the different dcgiees of subtlety and accuracy in those who make the computation. But fixed objects remain'so, and distance from that which is fixed and stable can be made certain ; hence, by a well-settled rule of construction of deeds, that which is vacillating and doubtful must yield to that which is stable and certain. Gilman v. Smith, 12 Vt. 150 ; Spiller v Scribner, 36 Vt. 246 ; Monroe v. Willard, 30 Vt. 118.
The placing of stakes along the line claimed by defendant, and afterwards the placing of the stone posts along thp plaintiff’s line by the plaintiff’s engineer, are facts —items of evidence — of more or less influence; and in connection with adverse occupation and long acquiescence, might have controlling weight. But they are extrinsic, and have no connection with the legal construction of the deed, and, as stated in the exceptions, could not work an estoppel.
Judgment affirmed.